s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 27, 2014

                                     No. 04-14-00449-CV

         TEXAS DEPARTMENT OF INSURANCE – DIVISION OF WORKERS’
                           COMPENSATION,
                               Appellant

                                               v.

                                      Ronald MENSCH,
                                          Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2010-CI-02326
                    Honorable Barbara Hanson Nellermoe, Judge Presiding


                                        ORDER
        Appellee’s motion for extension of time to file his brief is granted. We order appellee’s
brief due September 5, 2014.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of August, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court